RNEY       GENERAL
                                        .?i?E,XAS,

PRICE  DANIEL
ATTORNEYGENERAL




                                         Ap~ii 28, 1948

        Eon, Doman Nickels                        Opfn%cm Ho0 Q-558
        County Attorney
        Wharton County                            Rss The maximim compensa-
        Wharton, Texe.2                               tfon of u radio tech-
                                                      nlciam employed by
                                                      th8 sheriff O


                       Yam mqueclt fep         an opinion    on the above   eub-
         ject     matter is as follows~
                        “OWhat la tha i~ximum &alaPy which
                  may be paid to a radio techulclan   and en-
                  gineer employed bj the Sheriff   of Mhapton
                  CountJa~”
                       Subdivision      (b$ of Article      3899, Q. Co 5.9 Ppo-

                                The Colpfsaioneps      Court of
                        ”
                            0   0   Q

                  the county ef the aherfffns       residence may,
                  upon the written and SWOP~ application         of
                  the shapfff   stating the neaesaitg them-
                  fop,  puPchase equipment fop a Bmeau of
                  Cpltinal Identification,      .guch aa cameras,
                  fingepppint   cmds, inks, -chemicals, RI-
                  cpo8copes9 radio and j&&o~_ato~ 8q,uu~-~
                  _rent, filing  carda), fflfng    cabheta9   teap
                  gas and other equipment,       in keeping with
                  the system in use with the Department of
                  PubliC Safety of this State,       OP the Uhited
                  States Department of Justice an&fop, ,Bmeaa
                  of C~lliual Identfflcation,”        (Emphasis OIIPS)
                   It wa8 held in Attome     b)enbPaPns Opinion no,
         O-6918 that although a photoatatie    ~~.bifnor could be PUP-
         chased fop the county clerkDs offfce,    the Codeafone~a~
         CeuPt did not have anthoPftJ to employ an OpaPatoP fop
         such machine but that'lt  would be the duty of the cowtj
         clerk, his deputy, assistant  OP clerk    to operate the
         same.
                                                                   =-.   _




xon.   Dormaa Bickels,        page 2   (v-558)


           We heve orrefull~    exiimlmoil the vaM.eus stata*
tory provisions’~of   this 5trte with refe~raos    te the em-
,l*jrantlr persolulsl     of the sherlff's'orsioe   ubd ial1
to find a-    statute dsali~~#  exprrsslj~wlth   thr emplby-
meat of paQl.0techa~cilns:     Th8P8?6PO~  th8 principleof
law rnnouncedIn Opinion No. U-6918 is appllaallete
your in UIPJ.    Whdn the Legislature   pPOvided in sub&vi-
slon (b B of Article  3899 for the purchase of Padlo equip-              ’
meat, it int%?iQed it@ the sheriff,     hia deputy, clerk, or
assistant   to assume the duties of Padlo technician     and/op
operator.    Therefore, the compensation of thedeputy,
assistant    OP clerk assignedthe duties of padlo techni-
cian is covered by the provisions      gevrrnlng the oompen*
sation of otheP deputies;   assistants    ud clerks of tke
county officers    of &a&on Countg.z
            &ace Wharton County has a populatioa    of 36,-
158 inhabitante according to the 1946 Fe&era1 COPIW,
aad an rseessa4 valuation 61 $56,326,3%     aocording to’
the irst rp~qved tu rcbllr,   the ceqeneatltin    of the de-
 utlea, rsristaata  and olepks of the county ofilcers    of
L rten County is geverned by the followi~      statutory
provisionsr
                 Article   3902, Section   2 Iwads   aa followsa




           "'RIOCommlssltmers   Court is hemby
       ruthwised, whoa ia their    judgreatthe
       SSumi'al oosd%tienlf the ommty U        the
       Ree4.rOS tho 4oputsos,~urlstaRt%   aRQ
       a&arksOS ray U&riot,     ciunty OP ppecinct
       effloer  ju.rtSSy the laarease,  to enter an’
       ec4er increasingthe cempensation of such
       deputy, lesistart.or    clerk in an addition-
       al ahunt    not to exceed twenty-five   (26)
       of the snr rllovodandsr the law f’e~ the
       fiscal  year of 1944, provide4the total
Hon, Do~man IQakePa, page 3     QV-5581



     compenaatlon authorized under the law for
     the fiaral year of     44 did not exceed
     Thfpty-afx Hundred    36oO;OO) Dollarcr,"

            Thmefom,    If the ohfef deput,y is assigned the
duties of radio teohniolan     his maxlmum aompenaatlon is
$2500.130 !$2,000 plus $5OOj,     If some otI$~od;$O&    :.lrk
op assistant   is assigned t.he abltba 0
his maxc%mum  compensatron is $212500 $$1700 plus @l&5)-
                         SUM!4i@Y

           Bare a county has pWch@eed radio
     eqtipment for the shapfff’s   office    under
     the p~ovfs%ong of subdivision    (b) of Arti-
     de 3899, v. 0. s., the sheriff,      his ae-
     puty, OPeEk, or assistant   must assume the
     duties of radio technician   and/or opsra-
     t.#OP,




                                 ATTOFS’EY
                                         GENERAL0.F TEXAS




                                 APPROVRD:.